Citation Nr: 1421300	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as due to the service-connected otitis media disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the initial claim for service connection for bilateral hearing loss.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2013 videoconference hearing, the transcript of which is included in the Virtual VA electronic claims file. 

A review of the procedural history of this case shows that the Veteran was initially denied service connection for bilateral hearing loss in an October 2008 rating decision (currently on appeal).  The Veteran applied to reopen service connection for bilateral hearing loss in July 2009.  Because additional statements and evidence were received within one year of the October 2008 rating decision (initial denial of service connection), the October 2008 rating decision did not become final, but required a readjudication based on the additional evidence received as required by 38 C.F.R. § 3.156(b) (2013).  Specifically, after the initial denial of service connection for bilateral hearing loss in October 2008, the Veteran submitted a July 2009 letter from Dr. C.D., which noted that the Veteran had conductive hearing loss associated with fluid present in both ears.  The issue of reopening service connection for bilateral hearing loss was readjudicated in a January 2010 rating decision.  The Veteran subsequently filed two statements in September 2010 and October 2010, which the RO construed as claims to reopen service connection for bilateral hearing loss.  However, the Board finds that the Veteran's September 2010 and October 2010 statements should have been construed as a notice of disagreement with the January 2010 rating decision.  Instead, the RO readjudicated the claim as a new and material evidence claim and issued another rating decision in April 2011.  While the RO indicated in the statement of the case that the April 2011 rating decision was on appeal, in light of the fact that additional evidence was received within one year of the initial October 2008 rating decision, that rating decision did not become final.  Accordingly, the October 2008 rating decision is the rating decision currently on appeal. 


FINDINGS OF FACT

1.  Although partially resolved, the Veteran has some conductive hearing loss, bilaterally.  

2.  The Veteran's hearing loss disability is etiologically related to his service-connected otitis media disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to service, or alternatively, as secondary to his service-connected otitis media disability.  

The Board finds that the Veteran has currently diagnosed bilateral sensorineural and conductive hearing loss.  In an October 2010 medical opinion, Dr. C.H. stated that after having had pressure equalizer (PE) tubes placed in his ears, the Veteran had "small sensorineural hearing loss and most of the conductive [hearing] loss had recovered back to normal, but not all." (emphasis added).  In an April 2011 VA examination report, the examiner stated that the Veteran had sensorineural hearing loss and that the PE tube surgery had corrected "most" of the conductive component of hearing loss.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has currently diagnosed conductive and sensorineural hearing loss.

Next, the Board finds that the preponderance of the evidence of record weighs in favor of a finding that currently diagnosed bilateral hearing loss is caused by the service-connected otitis media disability.  In an October 2010 letter, Dr. C.D. noted that the Veteran underwent two hearing tests in January 2009, prior to having PE tubes placed in the ear, which revealed a mild sensorineural hearing loss in both ears with superimposed significant conductive hearing loss.  After the PE tubes were placed in the ear (in approximately January 2009), Dr. C.D. noted that the Veteran had small sensorineural hearing loss and most of the conductive hearing loss had recovered, but not all.  Dr. C.D. stated that the conductive hearing loss present on a February 12, 2009 hearing test "very likely could be attributed to scar tissue formation from the many ear infections" which the Veteran had in the past.  Further, although Dr. C.D. could not specifically attribute the Veteran's sensorineural hearing loss to service, he opined that his conductive hearing loss was "certainly attributed to a history of chronic repeated infections."  The Board finds that the October 2010 medical opinion, which provided a positive relationship between the Veteran's conductive hearing loss and his service-connected disability, weighs in favor of the Veteran's claim.

The Veteran was also afforded a VA examination in April 2011 to specifically address whether the Veteran's bilateral hearing loss was secondary to the service-connected otitis media disability.  The examiner reviewed the claims file, interviewed the Veteran, and diagnosed bilateral sensorineural hearing loss.  The examiner then stated that there were two types of hearing loss, conductive and sensorineural.  According to the examiner, conductive hearing loss may be caused by middle ear pathology, such as the Veteran's service-connected otitis media.  On the other hand, sensorineural hearing loss was caused by damage to the inner ear due to aging, noise exposure, etc.  The examiner further stated that the Veteran had a history of chronic otitis media and had been shown in the past to have both conductive and sensorineural hearing loss (mixed hearing loss).  The Veteran was noted to have had bilateral tubes placed in the ear, which corrected "most" of the conductive hearing loss.  According to the audiometric evaluation conducted at the time of the April 2011 examination, the examiner noted that the Veteran had sensorineural hearing loss bilaterally and there was no "significant" conductive hearing loss at that time that could be attributed to the Veteran's history of chronic otitis media.  As such, the VA examiner opined that the Veteran's hearing loss was less likely than not cause by the service-connected otitis media disability.  

The Board finds the April 2011 VA medical opinion to be of little probative value.  The VA examiner essentially opined that the Veteran's hearing loss disorder was not due to the service-connected otitis media disability because the Veteran did not have a current diagnosis of conductive hearing loss at the time of examination.  However, the Board finds that the examiner's findings that: (1) PE tubes corrected "most" of the conductive component of his hearing loss; and that (2) there was no "significant" conductive hearing loss at the time of the April 2011 VA examination, indicates that the Veteran continues to have some conductive bilateral hearing loss.  

Further, as noted above, a current disability is satisfied when the claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain, 21 Vet. App. at 321.  Here, the Veteran filed his claim for service connection for bilateral hearing loss in February 2008.  Although the Veteran may not have demonstrated significant conductive hearing loss at the time of the April 2011 VA examination, other evidence of record shows that the Veteran had bilateral conductive hearing loss during the pendency of the claim.  Specifically, in a July 2009 report, Dr. C.D. stated that the Veteran had a diagnosis of bilateral, conductive hearing loss in January 2009.  

The Veteran also submitted an August 2011 letter from Dr. J.H.  In his statement, Dr. J.H. noted that the "recurrent otitis media may have resulted in additional conductive hearing loss to his baseline sensory hearing loss."  The Board finds this medical opinion to be of no probative value as Dr. J.H.'s opinion is speculative and inconclusive.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).

The Board has reviewed the remaining evidence of record; however, although it references the Veteran's hearing loss, it does not provide an opinion as to whether   
the Veteran's bilateral hearing loss was caused or aggravated by to the service-connected otitis media disability.  Accordingly, the Board finds that the preponderance of the competent and probative evidence of record, which includes Dr. C.D's October 2010 medical opinion, weighs in favor or the Veteran's claim.  As such, the Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


